Title: From Thomas Jefferson to Heads of Department, 18 February 1808
From: Jefferson, Thomas
To: Heads of Department


                  
                     Feb. 18. 08.
                  
                  Genl. Dearborne’s plan for raising 6000. regulars & 24,000 minute men or volunteers is submitted to the heads of departments with a request of their opinions for or against it, and of any alterations they might suppose advantageous, and with as little delay as possible, because the house were to take up this day the bill into which this is to be ingrafted.
                  
                     Th: Jefferson 
                     
                  
                  
                     [Notes by Gallatin:]
                     Notes by the Secretary of the Treasury
                     I think the number of men proposed sufficient for the present, it being understood that before Congress adjourns, the propriety of a greater increase may be considered.
                     Of the organization & details I am not a judge: but I would suggest
                     
                        
                           
                           1.
                           that if we have only brigadiers, & any body of regulars be called into service with militia, the command will devolve on any militia major general whom the State Executive may select.
                        
                        
                           
                           2.
                           that, in relation to minute men, it would be eligible, if otherwise practical, that their services might be commanded not only for an adjoining state or territory, but also for an adjoining colony or province belonging to a foreign power.
                        
                     
                  
                  
                     — A. G.
                  
                  
                     As early an estimate of the expense (annual & specially for this year, taking in the gradual recruiting) as possible, is desirable.
                  
               